Judgement, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered February 7, 2008, convicting defendant, upon his plea *498of guilty, -of criminal possession of a weapon in the second degree and criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony drug offender, to concurrent terms of eight years, unanimously affirmed.
Defendant’s challenge to his sentence is of a type that requires preservation (see People v Samms, 95 NY2d 52, 53-57 [2000]), and we decline to review this unpreserved claim in the interest of justice. As an alternative holding, we find that defendant’s out of state conviction qualified as a predicate felony conviction.
We perceive no basis for reducing the sentence. Concur— Gonzalez, EJ., Andrias, Saxe, Renwick and Manzanet-Daniels, JJ.